DISSENTING OPINION
Landis, Judge:
I cannot agree that hulled seeds are not manufactured, in whole or in part, under paragraph 1558, as modified, simply because they do not have a different name, character, o,r use from that which they possessed as unhulled seeds, as the majority opinion states in this case.
Ishimitsu v. United States, 11 Ct. Cust. Appls. 186, 189, T.D. 38963, aptly illustrates that the tariff terms “manufacture” and “manufactured” have occupied the attention of the courts in a great number of cases. They still do. E. g., United States (Index Industrial Corp., Party in Interest) v. National Starch Products, Inc., 50 CCPA 1, C.A.D. 809; B. A. McKenzie & Co., Inc., et al. v. United States, 47 CCPA 42, C.A.D. 726; J. B. Henriques, Inc. v. United States, 46 CCPA 54, C.A.D. 695; United States v. Charles H. Demarest, Inc., 45 CCPA 109, C.A.D. 682; United States v. G. J. Tower & Sons, 44 CCPA 1, C.A.D. 626; Chas. H. Demarest, Inc. v. United States, 44 CCPA 133, C.A.D. 650; Werner G. Smith Co., Div. Archer Daniels Midland Co. v. United States, 40 CCPA 90, C.A.D. 503; Balfour Guthrie & Co., Ltd. v. United States, 39 CCPA 12, C.A.D. 457; United States v. Nippon Co. et al., etc., 32 CCPA, 164, C.A.D. 303; United States v. Wilkinson Process Rubber Sales Corp., 22 CCPA 60, T.D. 47051.
“As this and other courts have frequently said, it is not always easy to determine, as a matter of law, when a thing is the manufacture of another thing. The difficulty of such a determination arises largely from the different expressions used by Congress in the various tariff acts. * * United States v. Wilkinson Process Rubber Sales Corp., supra, at page 64. Since there is not one rule or principle of law that can dispose of the issue in all cases, J. B. Henriques, Inc. v. United States, supra, each case, when you come down to it, must stand on its own particular facts.
The applicable law under paragraph 1558 is clear. “To constitute an article ‘manufactured’ it is not necessary that the article be converted into a new and different article, having a distinctive name, character or use different from that of the original article (such would be the requirement to constitute an article a ‘manufacture’), but only that the article be so processed that it be removed from its crude or primary 'state, though it remain a variety of the original material. * * *.” Chas. H. Demarest, Inc. v. United States, supra, at page 137 (holding that where palmyra fibers were trimmed to advance the merchandise towards its intended use, the fibers were manufactured under paragraph 1558).
*416The facts here are not in dispute. The merchandise is hulled sunflower seeds processed from their natural unhulled state by what is, in my opinion, a manufacturing process.
Mr. Raymond Pollard, an executive with Pollard Brothers which produced the litigated merchandise, testified. He had been in business 30 years. He stated that the producer gets the seed in its natural state, in bulk, removed from the sunflower. (R. 6.) The seed is hulled by being fed, in its natural state, into a machine shaped, Mr. Pollard said, like a washing machine and in which the seed is forced against a rubber roller with considerable speed of sufficient force to crack the hull open. The hull, he said, is thus separated from the seed and each goes off into different compartments. Nothing is added to the seed. (R. 12,18.)
Under cross-examination, Mr. Pollard further stated that in the hull cracking process some of the seed also gets broken. This requires an additional cleaning process in which the seed is passed over a “screen gravity separator which removes the broken particles and light flaky seeds.” (R. 19, 20.) Broken seeds are exported as seconds. Hulled seed is worth more than unhulled seed. Also, it is quite clear that hulled seed is processed and sold primarily for human consumption, whereas unhulled sunflower seed is sold for bird feed and seed broken in the hulling process is sold for bird feed.
Admittedly, hulled seeds are processed from unhulled seeds. “The sole basis of distinction between the 10% and 20% duty rates in * * * paragraph [1558] depends on whether the import is unmanufactured, or manufactured, in whole or in part. Thus, it seems clear * * * that there is no alternative but to regard the process of producing the imported merchandise as a, if not the, decisive factor in determining which of the two rates is applicable.” Werner G. Smith Co. v. United States, supra, at page 99; Atlas Canning Company, Inc. v. United States, 41 Cust. Ct. 242, C.D. 2047.
I would overrule the protests on the ground that the hulled seeds are manufactured, at least in part, under paragraph 1558. A. Millner Co. v. United States, 46 CCPA 97, C.A.D. 706.